DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered. Claims 1-6 were amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 7-9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Independent claim 7 is drawn to a method for providing pressurization coating on a substrate. The invention of claim 7 is independent or distinct from the invention originally claimed since the method of claim 7 does not require the claimed fasteners as recited in the invention drawn to the originally claimed apparatus.
Restriction for examination purposes is proper for the reason given above, and there would be a serious search and/or examination burden if restriction were not required because (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and (c) the prior art applicable to one invention would not likely be applicable to another invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Amendments
	Support for the claim amendments, filed on 8/19/2021, can be found in Applicant’s specification, Pg. 8, lines 21-23 through Pg. 10, lines 1-5.

Support for the claim amendments, filed on 4/27/2022, can be found in Applicant’s specification, Pg. 14, lines 9-24 through Pg. 15, lines 1-4.

Claim Rejections - 35 USC § 103
Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prince (US 20040109946, already of record) in view of Propp (USP 6652654, already of record) and Badger (USP 3084662, already of record).


Regarding claim 1, Prince discloses a coating die 56 (die tool) that forms a coating chamber and is configured to apply a coating material to a passing substrate 26 (para 0036, 0042-0043; see for example Figs. 3 and 4).
Prince further teaches that the physical action of the coating material application in coating die 56 (die tool) can be either hydrostatic coating or constriction (para 0040). Thus, this corresponds to the coating die 56 (die tool) having a pressurized environment. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (see MPEP 2144.01).
Prince further teaches that the coating material is heated to a liquefied or fluid temperature state and delivered to the coating die 56 (para 0039). Thus, this corresponds to the coating die 56 (die tool) having a heating environment.1

Prince does not explicitly teach a pressurization chamber.
However, Propp teaches an expansion chamber 46i (pressurization chamber) attached to an impregnation chamber 18 (analogous to die tool) (col. 4, lines 66-67 through col. 5, lines 1-2; see for example Fig. 1), wherein the attachment of the expansion chamber 46i (pressurization chamber) to the impregnation chamber 18 includes baffles 10 (col. 4, line 33) and interstitial seal 38c (col. 8, lines 34-44), for the benefit of isolating the impregnation chamber 18 (see col. 5, lines 66-67 through col. 6, lines 1-2) and controlling the pressure drop from one chamber to the next within the device (i.e., preventing the substrate 12 from being subjected to an uncontrolled change in pressure as the substrate 12 transitions from the impregnation chamber 18 to the expansion chamber 46i) (see col. 9, lines 2-5). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the claimed pressurization chamber and attachment with the coating die of Prince, as taught by Propp, for the benefit of isolating the coating die 56 (die tool) and controlling the pressure drop within the system.

The previous art combination above does not explicitly teach that the pressurization chamber comprises an adjustable exit seal including fasteners.
However, Badger teaches a gasket 28 (exit seal) that defines an opening 36 (exit aperture) and provides an egress for material 8 (substrate) from chamber 10 (col. 2, lines 11-46; see for example Figs. 1-4).  Badger teaches that the gasket 28 (exit seal) is adjustable since different gaskets 28 can be provided for particular substrates. Badger further teaches that the chamber 10 is a pressurization chamber since the chamber does not operate at ambient pressure (col. 3, lines 40-44). Baylor further shows six screws (first and second fasteners; see for example Fig. 4) that apply adjustable pressures to different portions of gasket 28 (exit seal) for tightening and loosening members 26, 28, 30 during replacement against chamber 10. Badger further shows that the gasket 28 (exit seal) is disposed between two surfaces of plate 26 and guide 30, respectively, and configured to be at least one of selectively tightened together and selectively loosened apart from each other in six (multiple) locations (col. 2, lines 25-46). Badger further teaches that the gasket 28 (exit seal) provides the advantage of being dimensioned to particular substrates and guiding substrates through the chamber (col. 2, lines 33-46). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the adjustable exit seal with the pressurization chamber in the previous art combination above, as taught by Badger, for the benefit of dimensioning the egress to particular substrates and guiding substrates through the chamber.

Regarding claim 4, Prince discloses a coating die 56 (die tool) that forms a coating chamber and is configured to apply a coating material to a passing substrate 26 (para 0036, 0042-0043; see for example Figs. 3 and 4).
Prince further teaches that the physical action of the coating material application in coating die 56 (die tool) can be either hydrostatic coating or constriction (para 0040). Thus, this corresponds to the coating die 56 (die tool) having a pressurized environment. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (see MPEP 2144.01).
Prince further teaches that the coating material is heated to a liquefied or fluid temperature state and delivered to the coating die 56 (para 0039). Thus, this corresponds to the coating die 56 (die tool) having a heating environment.2


Prince does not explicitly teach a pressurization chamber.
However, Propp teaches an expansion chamber 46i (pressurization chamber) attached to an impregnation chamber 18 (analogous to die tool) (col. 4, lines 66-67 through col. 5, lines 1-2; see for example Fig. 1), wherein the attachment of the expansion chamber 46i (pressurization chamber) to the impregnation chamber 18 includes baffles 10 (col. 4, line 33) and interstitial seal 38c (col. 8, lines 34-44), for the benefit of isolating the impregnation chamber 18 (see col. 5, lines 66-67 through col. 6, lines 1-2) and controlling the pressure drop from one chamber to the next within the device (i.e., preventing the substrate 12 from being subjected to an uncontrolled change in pressure as the substrate 12 transitions from the impregnation chamber 18 to the expansion chamber 46i) (see col. 9, lines 2-5). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the claimed pressurization chamber and attachment with the coating die of Prince, as taught by Propp, for the benefit of isolating the coating die 56 (die tool) and controlling the pressure drop within the system.

As mentioned above, Prince does not explicitly teach a pressurization chamber.
Thus, Prince does not explicitly teach an adjustable exit seal that defines an exit aperture of the pressurization chamber.
However, Propp further teaches end seal 36b (exit seal) that defines an exit aperture and provides egress of the substrate 12 from expansion chamber 46L (pressurization chamber) (col. 5, lines 16-26; col. 8, lines 34-52; see for example Fig. 1). Propp further teaches that the end seal 36b (exit seal) is adjustable since the amount of pressure is regulated in the end seal 36b (exit seal) (col. 5, lines 21-26; col. 6, lines 15-21; col. 8, lines 48-52). Propp further teaches that the end seal 36b (exit seal) with expansion chamber 46L (pressurization chamber) effectuate a smoother pressure transition from the pressure inside the device to the pressure outside the device (col. 5, lines 53-58). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine an adjustable exit seal with the pressurization chamber in the art combination above, for the benefit of effectuating a smoother pressure transition from the pressure inside the system to the pressure outside.

The previous art combination above does not explicitly teach that the pressurization chamber comprises an adjustable exit seal configured to be selectively tightened and loosened between two surfaces.
However, Badger teaches a gasket 28 (exit seal) that defines an opening 36 (exit aperture) and provides an egress for material 8 (substrate) from chamber 10 (col. 2, lines 11-46; see for example Figs. 1-4).  Badger teaches that the gasket 28 (exit seal) is adjustable since different gaskets 28 can be provided for particular substrates. Badger further teaches that the chamber 10 is a pressurization chamber since the chamber does not operate at ambient pressure (col. 3, lines 40-44). Baylor further shows six screws (first and second fasteners; see for example Fig. 4) that apply adjustable pressures to different portions of gasket 28 (exit seal) for tightening and loosening members 26, 28, 30 during replacement against chamber 10. Badger further shows that the gasket 28 (exit seal) is disposed between two surfaces of plate 26 and guide 30, respectively, and configured to be at least one of selectively tightened together and selectively loosened apart from each other in six (multiple) locations (col. 2, lines 33-46). Badger further teaches that the gasket 28 (exit seal) provides the advantage of being dimensioned to particular substrates and guiding substrates through the chamber (col. 2, lines 33-46). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the adjustable exit seal with the pressurization chamber in the previous art combination above, as taught by Badger, for the benefit of dimensioning the egress to particular substrates and guiding substrates through the chamber.

Claims 2, 3, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prince (US 20040109946, already of record) in view of Propp (USP 6652654, already of record) and Badger (USP 3084662, already of record) as applied to claims 1 and 4 above, and in further view of Niedermair (US 20020062545, already of record).
	Regarding claims 2 and 3, the previous art combination above does not explicitly teach that the coating die 56 (die tool) maintains a temperature level of approximately 300-600ºF and a pressure level of approximately 200-800psi.
However, Niedermair teaches preferred coating materials, such as linear low-density polyethylene, which have a melt flow index of 6-100 (the melt flow index being the measure of the number of grams of such a polymer that can be forced through a 0.0825 inch orifice in ten minutes at 190ºC (374ºF) by a pressure of 2160g; see para 0033), and preferred pressure levels between 500-3000 psi, for the benefit of obtaining good penetration of the coating material (para 0032, 0132, 0136). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980).3 The ordinary artisan would recognize the effectiveness of operating a coating die at the claimed temperature and pressure ranges to achieve optimal penetration of the coating material (para 0032). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the coating die 56 (die tool) in the previous art combination above to operate at the claimed temperature and pressure ranges, as taught by Niedermair, for the benefit of obtaining optimal penetration of the coating material.

	Regarding claims 5 and 6, the previous art combination above does not explicitly teach that the coating die 56 (die tool) maintains a temperature level of approximately 300-600ºF and a pressure level of approximately 200-800psi.
However, Niedermair teaches preferred coating materials, such as linear low-density polyethylene, which have a melt flow index of 6-100 (the melt flow index being the measure of the number of grams of such a polymer that can be forced through a 0.0825 inch orifice in ten minutes at 190ºC (374ºF) by a pressure of 2160g; see para 0033), and preferred pressure levels between 500-3000 psi, for the benefit of obtaining good penetration of the coating material (para 0032, 0132, 0136). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980).4 The ordinary artisan would recognize the effectiveness of operating a coating die at the claimed temperature and pressure ranges to achieve optimal penetration of the coating material (para 0032). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the coating die 56 (die tool) in the previous art combination above to operate at the claimed temperature and pressure ranges, as taught by Niedermair, for the benefit of obtaining optimal penetration of the coating material.


Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prince (US 20040109946, already of record) in view of Propp (USP 6652654, already of record) and Poletika (USP 3271184).

Regarding claim 1, Prince discloses a coating die 56 (die tool) that forms a coating chamber and is configured to apply a coating material to a passing substrate 26 (para 0036, 0042-0043; see for example Figs. 3 and 4).
Prince further teaches that the physical action of the coating material application in coating die 56 (die tool) can be either hydrostatic coating or constriction (para 0040). Thus, this corresponds to the coating die 56 (die tool) having a pressurized environment. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (see MPEP 2144.01).
Prince further teaches that the coating material is heated to a liquefied or fluid temperature state and delivered to the coating die 56 (para 0039). Thus, this corresponds to the coating die 56 (die tool) having a heating environment.5

Prince does not explicitly teach a pressurization chamber.
However, Propp teaches an expansion chamber 46i (pressurization chamber) attached to an impregnation chamber 18 (analogous to die tool) (col. 4, lines 66-67 through col. 5, lines 1-2; see for example Fig. 1), wherein the attachment of the expansion chamber 46i (pressurization chamber) to the impregnation chamber 18 includes baffles 10 (col. 4, line 33) and interstitial seal 38c (col. 8, lines 34-44), for the benefit of isolating the impregnation chamber 18 (see col. 5, lines 66-67 through col. 6, lines 1-2) and controlling the pressure drop from one chamber to the next within the device (i.e., preventing the substrate 12 from being subjected to an uncontrolled change in pressure as the substrate 12 transitions from the impregnation chamber 18 to the expansion chamber 46i) (see col. 9, lines 2-5). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the claimed pressurization chamber and attachment with the coating die of Prince, as taught by Propp, for the benefit of isolating the coating die 56 (die tool) and controlling the pressure drop within the system.

The previous art combination above does not explicitly teach that the pressurization chamber comprises an adjustable exit seal including fasteners.
However, Poletika teaches gaskets 122, 126 (exit seals) that define slits (exit apertures) and provide an egress for strip material such as lumber (col. 4, lines 24-26) from chamber 26 (col. 4, lines 44-75 through col. 5, lines 1-30; see for example Fig. 8).  Poletika teaches that the gaskets 122, 126 (exit seals) are adjustable since the gaskets 122, 126 are elastic (col. 4, lines 69-73). Poletika further teaches that the chamber 26 is a pressurization chamber since the chamber does not operate at ambient pressure (col. 9, lines 20-28). Poletika further shows six to eight nuts (first and second fasteners; see for example Fig. 8) that apply adjustable pressures to different portions of gaskets 122, 126 (exit seal) for tightening and loosening members (e.g., plate 128, plate 124, side with opening 120). Poletika further shows that the gaskets 122, 126 (exit seals) are disposed between two surfaces of plates 128 and 126 (or plate 124 and side with opening 120), respectively, and configured to be at least one of selectively tightened together and selectively loosened apart from each other in six to eight (i.e., multiple) locations (col. 4, lines 44-75 through col. 5, lines 1-30; see for example Fig. 8). Poletika further teaches that the gaskets 122, 126 (exit seals) provide the advantage of wiping excess coating material (col. 5, lines 1-3). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the adjustable exit seal with the pressurization chamber in the previous art combination above, as taught by Poletika, for the benefit of dimensioning the egress to particular substrates and wiping excess coating material.

Regarding claim 4, Prince discloses a coating die 56 (die tool) that forms a coating chamber and is configured to apply a coating material to a passing substrate 26 (para 0036, 0042-0043; see for example Figs. 3 and 4).
Prince further teaches that the physical action of the coating material application in coating die 56 (die tool) can be either hydrostatic coating or constriction (para 0040). Thus, this corresponds to the coating die 56 (die tool) having a pressurized environment. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (see MPEP 2144.01).
Prince further teaches that the coating material is heated to a liquefied or fluid temperature state and delivered to the coating die 56 (para 0039). Thus, this corresponds to the coating die 56 (die tool) having a heating environment.6

Prince does not explicitly teach a pressurization chamber.
However, Propp teaches an expansion chamber 46i (pressurization chamber) attached to an impregnation chamber 18 (analogous to die tool) (col. 4, lines 66-67 through col. 5, lines 1-2; see for example Fig. 1), wherein the attachment of the expansion chamber 46i (pressurization chamber) to the impregnation chamber 18 includes baffles 10 (col. 4, line 33) and interstitial seal 38c (col. 8, lines 34-44), for the benefit of isolating the impregnation chamber 18 (see col. 5, lines 66-67 through col. 6, lines 1-2) and controlling the pressure drop from one chamber to the next within the device (i.e., preventing the substrate 12 from being subjected to an uncontrolled change in pressure as the substrate 12 transitions from the impregnation chamber 18 to the expansion chamber 46i) (see col. 9, lines 2-5). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the claimed pressurization chamber and attachment with the coating die of Prince, as taught by Propp, for the benefit of isolating the coating die 56 (die tool) and controlling the pressure drop within the system.

As mentioned above, Prince does not explicitly teach a pressurization chamber.
Thus, Prince does not explicitly teach an adjustable exit seal that defines an exit aperture of the pressurization chamber.
However, Propp further teaches end seal 36b (exit seal) that defines an exit aperture and provides egress of the substrate 12 from expansion chamber 46L (pressurization chamber) (col. 5, lines 16-26; col. 8, lines 34-52; see for example Fig. 1). Propp further teaches that the end seal 36b (exit seal) is adjustable since the amount of pressure is regulated in the end seal 36b (exit seal) (col. 5, lines 21-26; col. 6, lines 15-21; col. 8, lines 48-52). Propp further teaches that the end seal 36b (exit seal) with expansion chamber 46L (pressurization chamber) effectuate a smoother pressure transition from the pressure inside the device to the pressure outside the device (col. 5, lines 53-58). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine an adjustable exit seal with the pressurization chamber in the art combination above, for the benefit of effectuating a smoother pressure transition from the pressure inside the system to the pressure outside.

The previous art combination above does not explicitly teach that the pressurization chamber comprises an adjustable exit seal configured to be selectively tightened and loosened between two surfaces.
However, Poletika teaches gaskets 122, 126 (exit seals) that define slits (exit apertures) and provide an egress for strip material such as lumber (col. 4, lines 24-26) from chamber 26 (col. 4, lines 44-75 through col. 5, lines 1-30; see for example Fig. 8).  Poletika teaches that the gaskets 122, 126 (exit seals) are adjustable since the gaskets 122, 126 are elastic (col. 4, lines 69-73). Poletika further teaches that the chamber 26 is a pressurization chamber since the chamber does not operate at ambient pressure (col. 9, lines 20-28). Poletika further shows six to eight nuts (first and second fasteners; see for example Fig. 8) that apply adjustable pressures to different portions of gaskets 122, 126 (exit seal) for tightening and loosening members (e.g., plate 128, plate 124, side with opening 120). Poletika further shows that the gaskets 122, 126 (exit seals) are disposed between two surfaces of plates 128 and 126 (or plate 124 and side with opening 120), respectively, and configured to be at least one of selectively tightened together and selectively loosened apart from each other in six to eight (i.e., multiple) locations (col. 4, lines 44-75 through col. 5, lines 1-30; see for example Fig. 8). Poletika further teaches that the gaskets 122, 126 (exit seals) provide the advantage of wiping excess coating material (col. 5, lines 1-3). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the adjustable exit seal with the pressurization chamber in the previous art combination above, as taught by Poletika, for the benefit of dimensioning the egress to particular substrates and wiping excess coating material.

Claims 2, 3, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prince (US 20040109946, already of record) in view of Propp (USP 6652654, already of record) and Poletika (USP 3271184) as applied to claims 1 and 4 above, and in further view of Niedermair (US 20020062545, already of record).

	Regarding claims 2 and 3, the previous art combination above does not explicitly teach that the coating die 56 (die tool) maintains a temperature level of approximately 300-600ºF and a pressure level of approximately 200-800psi.
However, Niedermair teaches preferred coating materials, such as linear low-density polyethylene, which have a melt flow index of 6-100 (the melt flow index being the measure of the number of grams of such a polymer that can be forced through a 0.0825 inch orifice in ten minutes at 190ºC (374ºF) by a pressure of 2160g; see para 0033), and preferred pressure levels between 500-3000 psi, for the benefit of obtaining good penetration of the coating material (para 0032, 0132, 0136). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980).7 The ordinary artisan would recognize the effectiveness of operating a coating die at the claimed temperature and pressure ranges to achieve optimal penetration of the coating material (para 0032). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the coating die 56 (die tool) in the previous art combination above to operate at the claimed temperature and pressure ranges, as taught by Niedermair, for the benefit of obtaining optimal penetration of the coating material.

	Regarding claims 5 and 6, the previous art combination above does not explicitly teach that the coating die 56 (die tool) maintains a temperature level of approximately 300-600ºF and a pressure level of approximately 200-800psi.
However, Niedermair teaches preferred coating materials, such as linear low-density polyethylene, which have a melt flow index of 6-100 (the melt flow index being the measure of the number of grams of such a polymer that can be forced through a 0.0825 inch orifice in ten minutes at 190ºC (374ºF) by a pressure of 2160g; see para 0033), and preferred pressure levels between 500-3000 psi, for the benefit of obtaining good penetration of the coating material (para 0032, 0132, 0136). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980).8 The ordinary artisan would recognize the effectiveness of operating a coating die at the claimed temperature and pressure ranges to achieve optimal penetration of the coating material (para 0032). Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the coating die 56 (die tool) in the previous art combination above to operate at the claimed temperature and pressure ranges, as taught by Niedermair, for the benefit of obtaining optimal penetration of the coating material.

Double Patenting
The nonstatutory double patenting rejection is withdrawn since instant claim 1 has been amended to be sufficiently and patentably distinct from claim 1 of U.S. Patent No. 10576491. Specifically, the limitations reciting the pressurized and heating environments within the die tool, in addition to the claimed features related to the attachment of the pressurization chamber to the die tool, render instant claim 1 patentably distinct from claim 1 of U.S. Patent No. 10576491. Further, the claimed invention of independent claim 4 is deemed sufficiently and patentably distinct from claim 1 of U.S. Patent No. 10576491 for the same reasons mentioned above.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive.
Applicant asserts on Pg. 8 of Remarks that the previous Office action has not shown that each and every element of independent claims 1 and 4 is taught or suggested in the cited references.
In response, the Examiner respectfully maintains that Prince, Propp, and Badger (or Poletika) meet the limitations recited in the current independent claims for the reasons mentioned above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s specification discloses “In addition, the environment within the die may be subjected to high temperatures. This is due at least in part to the coating material being heated to a fluid state and/or the die tool 110 being heated.” (Spec., Pg. 9, lines 2-4).
        2 Applicant’s specification discloses “In addition, the environment within the die may be subjected to high temperatures. This is due at least in part to the coating material being heated to a fluid state and/or the die tool 110 being heated.” (Spec., Pg. 9, lines 2-4).
        3Applicant’s specification further discloses “These ranges are illustrative only and not limiting. Other temperature and pressure ranges may occur in other coating applications and embodiments” (Spec., Pg. 9, lines 5-7).
        4Applicant’s specification further discloses “These ranges are illustrative only and not limiting. Other temperature and pressure ranges may occur in other coating applications and embodiments” (Spec., Pg. 9, lines 5-7).
        5 Applicant’s specification discloses “In addition, the environment within the die may be subjected to high temperatures. This is due at least in part to the coating material being heated to a fluid state and/or the die tool 110 being heated.” (Spec., Pg. 9, lines 2-4).
        6 Applicant’s specification discloses “In addition, the environment within the die may be subjected to high temperatures. This is due at least in part to the coating material being heated to a fluid state and/or the die tool 110 being heated.” (Spec., Pg. 9, lines 2-4).
        7Applicant’s specification further discloses “These ranges are illustrative only and not limiting. Other temperature and pressure ranges may occur in other coating applications and embodiments” (Spec., Pg. 9, lines 5-7).
        8Applicant’s specification further discloses “These ranges are illustrative only and not limiting. Other temperature and pressure ranges may occur in other coating applications and embodiments” (Spec., Pg. 9, lines 5-7).